     Case 3:20-cv-01109-MMA-BLM Document 39 Filed 08/05/21 PageID.302 Page 1 of 2



1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                 SOUTHERN DISTRICT OF CALIFORNIA

9
                                                             Case No.: 20-cv-1109-MMA(BLM)
10    ALIVER RAMIREZ,

11                                          Plaintiff,       ORDER GRANTING DEFENDANTS’ EX
                                                             PARTE APPLICATION TO MODIFY
12    v.                                                     BRIEFING SCHEDULE
13    R. GUITIERREZ, et al.,

14                                      Defendants.
15

16

17          On August 3, 2021, Defendants submitted an Ex Parte Application to modify the Court’s

18   briefing schedule ordering Defendants to file an opposition to Plaintiff’s Motion to Compel by

19   August 3, 2021. ECF No. 38. Defendants request a two-week extension to file an opposition.

20   Id. at 1. In support, Defendants’ counsel states that he plans to “meet and confer with Plaintiff

21   regarding supplemental responses and documents to be produced in response to Plaintiff’s

22   Request for Production, Set One.” ECF No. 38-1, Declaration of Blair H. Pickus (“Pickus Decl.”)

23   at 2. Further, Defendants’ counsel states that “a meet and confer with Plaintiff will provide [him]

24   the opportunity to understand Plaintiff’s issues regarding Defendants discovery responses”. Id.

25   Finally, Defendants’ counsel states that “a meet and confer will allow the parties to comply with

26   the Court’s Chamber Rules and the Southern District of California Local Rules requiring the

27   parties to meet and confer prior to filing a motion to compel discovery responses, which Plaintiff

28   did not do.” Id.

                                                         1
                                                                                    20-cv-1109-MMA(BLM)
     Case 3:20-cv-01109-MMA-BLM Document 39 Filed 08/05/21 PageID.303 Page 2 of 2



1           Good cause appearing, Defendants’ motion is GRANTED. The modified briefing schedule

2    is as follows:

3           1. Defendants must file an opposition by August 17, 2021; and

4           2. Plaintiff must file any reply by August 31, 2021.

5           Upon completion of the briefing, the Court will take the matter under submission pursuant

6    to Civil Local Rule 7.1(d) and no personal appearances will be required. The parties are

7    reminded that all deadlines will remain as previously set. See ECF No. 19.

8           IT IS SO ORDERED.

9    Dated: 8/5/2021

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
                                                                                  20-cv-1109-MMA(BLM)
